DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed on 5/3/2021 has been entered.  Claims 1, 3-8, and 11 are pending in the application.  Claims 9-10 have been cancelled.  The amendments to the claims overcome the 112(b) rejection previously set forth in the Non-Final Office Action mailed on 1/14/2021.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1 and 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Walker et al. (US Patent No. 4,994,047) in view of Buras (US Patent No. 4,693,243).
Regarding claim 1, Walker discloses a catheter to be inserted into an object (see Fig. 4), the catheter comprising: 
a main body (14) having a tubular shape (see Fig. 4); 
an expansion layer (12) formed on an outer circumferential surface of the main body (14), wherein the expansion layer (12) contains an expandable material being expandable by contact with a moisture of the object into which the catheter is inserted (see col. 8 lines 1-15, col. 2 lines 19-23); 
a mask layer (42) formed on an outer surface of the expansion layer (12), wherein the mask layer (42) includes an opening (openings due to permeability of layer 42 - see col. 8 lines 1 -15) having an opening size, and the opening size is configured to adjust an amount of a liquid introduced into the expansion layer (12) to control a speed of expansion of the expandable material (note: layer 42 is disclosed as being slowly water permeable to control the rate of softening/swelling of the hydrophilic layer 12 at a desired rate, see col. 8 lines 1-15), wherein a gap between an outer circumferential surface of the mask layer (42) and an insertion area of the object is filled by expansion of the expandable material (see col. 5 lines 4-13).
However, Walker fails to disclose a pair of constraining members respectively arranged on both ends of the expansion layer in a longitudinal direction of the main body and configured to suppress expansion of the expandable material in the longitudinal direction of the main body, wherein the constraining members have a ring shape formed along the outer circumferential surface of the main body.


Regarding claim 3, modified Walker discloses the catheter of claim 1 substantially as claimed, wherein the mask layer (42) includes a porous member (note: layer 42 is disclosed as being permeable to water so therefore has some degree of porosity, see col. 8 lines 1 -15).

Regarding claim 4, modified Walker discloses the catheter of claim 1 substantially as claimed, wherein the opening (openings due to permeability of mask layer 42 - see col. 8 lines 1-15) is configured to allow the liquid to pass through but not to allow the expandable material (material of expansion layer 12) to pass through (expansion layer 12 remains within the base and mask layers, see col. 2 lines 1-4).

Regarding claim 5, modified Walker discloses the catheter of claim 1 substantially as claimed, wherein the opening (openings due to the permeability of mask layer 42 - see col. 8 lines 1 -15) includes a slot part (openings are slots).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Walker et al. (US Patent No. 4,994,047) in view of Buras (US Patent No. 4,693,243), as applied to claim 1 above, further in view of Owen et al. (US Patent Application Publication No. 2009/0024057).
Regarding claim 6, modified Walker discloses the catheter of claim 1 substantially as claimed. However, modified Walker fails to disclose that the mask layer includes: a first mask layer formed on the expansion layer, the first mask layer including a first opening formed therein; and a second mask layer formed on the first mask layer, the second mask layer including a second opening formed therein, and wherein the first opening and the second opening are overlapped with a predetermined degree of overlap.
Owen discloses a catheter (see Fig. 10a-b) having a mask layer which includes: a first mask layer (22), the first mask layer (22) including a first opening (26) formed therein; and a second mask layer (28) formed on the first mask layer (22) (see Fig. 10a-b), the second mask layer (28) including a second opening (34) formed therein, and wherein the first opening (26) and second opening (34) are overlapped with a predetermined degree of overlap (see par. [0102]). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to overlap a second mask layer over the mask layer of modified .

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Walker et al. (US Patent No. 4,994,047) in view of Buras (US Patent No. 4,693,243), as applied to claim 1 above, further in view of Piveteau et al. (US Patent Application Publication No. 2015/0335794).
Regarding claim 7, modified Walker discloses the catheter of claim 1 substantially as claimed. However, modified Walker fails to disclose that the mask layer is detachably attached to the expansion layer.
Piveteau discloses a catheter (implant, see par. [0056]) having several coating layers including a mask layer (outermost layer) which is detachably attached to the remaining layers (see par. [0027]). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the mask layer of modified Walker to detach from the expansion layer so that it may dissolve and deliver active agents to the insertion area for treatment (see Piveteau par. [0027]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Walker et al. (US Patent No. 4,994,047) in view of Buras (US Patent No. 4,693,243), as applied to claim 1 above, further in view of Aniuk et al. (US Patent No. 4,883,699).
Regarding claim 8, modified Walker discloses the catheter of claim 1 substantially as claimed, wherein the expandable material (material of layer 12) includes a hydrophilic, swellable polymer (see col. 4 lines 18-45). However, Walker fails to explicitly disclose that the polymer is a hydrogel.
Aniuk discloses a catheter having an expandable layer including a hydrophilic, swellable polymer that is a hydrogel (see col. 4 lines 49-54, col. 2 lines 40-43). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to cause the expandable material of modified Walker to be a hydrogel because Aniuk discloses that a hydrophilic, swellable hydrogel is suitable for body implants such as catheters and cannulas and functions to reduce trauma to the body tissue (see Aniuk col. 2 lines 24-32 & lines 40-43).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Walker et al. (US Patent No. 4,994,047) in view of Buras (US Patent No. 4,693,243), as applied to claim 1 above, further in view of Blanchard et al. (US Patent Application Publication No. 2012/0041419).
Regarding claim 11, modified Walker discloses the catheter of claim 1 substantially as claimed. However, modified Walker fails to disclose that at least one of the constraining members has a taper to facilitate insertion of the catheter.
It is a common feature for outer elements of catheters to taper in order to facilitate insertion. Blanchard teaches that "tapering...provides for relatively small and flexible...portions suitable for placement in smaller portions of the vessel" (see par. [0057]). Therefore, it would have been obvious to a person of ordinary skill in the .

Response to Arguments
Applicant's arguments filed 5/3/2021 have been fully considered but they are not persuasive.
The Applicant argues that the constraining members of Buras as they have different structural configurations, purposes, and effects than those intended by the claims of the present application.
However, Buras discloses a pair of constraining members (rings 34 and 42) respectively arranged on both ends of an expansion layer (conduits 40 form a layer which expandable – see col. 5 lines 4-11 stating conduits 40 are flexible as well as Figures 4-5 which show that the layer formed by conduits 40 as a whole expands) in a longitudinal direction of the main body (longitudinal direction of tube 80) and configured to suppress expansion of the expandable material (material of layer formed by conduits 40) in the longitudinal direction of the main body (longitudinal direction of tube 80).  The expansion of the layer formed by conduits 40 occurs only in the radial direction, not the longitudinal direction, as shown in Figures 4-5 and supported by Buras col. 4 lines 45-65 and col. 8 lines 21-28.  The conduits 40 are connected by rings (34 and 42) which .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVERY SMALE whose telephone number is (571)270-7172.  The examiner can normally be reached on Mon.-Fri. 8:00-4:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AVERY SMALE/Examiner, Art Unit 3783                                                                                                                                                                                                        
/SHEFALI D PATEL/Primary Examiner, Art Unit 3783